DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed February 11, 2021.  Applicant has amended claims 1, 11 and 15.    Currently, claims 1-15 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 112 rejections of claims 1-15 are withdrawn in light of applicant’s amendments to claims 1, 11 and 15.  
The 35 U.S.C. 103 rejections of claims 1-15 are maintained in light of applicant’s amendments to claims 1, 11 and 15.  

Response to Arguments

Applicant’s arguments submitted on 2/11/21 have been considered but are not persuasive. 
Applicant argues on p. 6 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 7 of the remarks that one of ordinary skill in the art would not have combined Fonte with Nishimura.  Applicant notes that Fonte is related to customized eyewear and not mass production of eyewear.  Applicant argues on p. 7 of the remarks that the "the data to be updated is relative to the eyewear equipment to manufacture and not the manufacture data itself such as parameters and configurations of each of the equipment in the Rx 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2016/0011437 A1) in view of Fonte et al. (US 2015/0055085 A1) (hereinafter Fonte)

Claim 15:
Nishimura discloses the following limitations:
A lens design system (LDS) comprising: memory configured to store computer executable instructions and data; a network interface configured to enable the LDS to communicate data with at least one networked device (see para [0075]-[0077] and Fig 1); and
a processor for executing the computer executable instructions, wherein the computer executable instructions comprises instructions for: determining optical manufacturing data in response to receiving an optical lens design request from a lab management system (see para [0077], "program for spectacle lens design and a program for spectacle lens processing are installed, respectively. To the host computer 200, the ordering data transmitted via the Internet is input from the store computer 100. The host computer 200 transmits the ordering data input thereto to the spectacle lens design computer 202." and see para [0080], "a program for designing spectacle lenses in response to received order has been installed, and the spectacle lens design computer 202 creates design data and edge processing data based on ordering data" and see para [0082], "The spectacle lens processing computer 204 reads the lens design data and the edge processing data transferred from the spectacle lens design computer 202, and drives and controls a processing machine 206." and Figs 1-2); and communicating the optical manufacturing data and manufacturing logic to the lab management system (see para [0077]-[0083] and Figs 1-2 where para [0077] shows ordering data input to a lens design computer (which can be considered the lens design system) which creates the deisng data and edge processing and this data then sent to the spectacle lens processing computer (which can be the lab management system).  Para [0077] 
Nishimura, however, does not explicitly disclose wherein the lab management system is configured to associate at least optical manufacturing data to certain manufacturing logic.  In analogous art, Fonte discloses the following limitations:
wherein the lab management system is configured to associate at least optical manufacturing data to a manufacturing logic (see para [0300], "The computer system also prepares manufacturing files depending on prescription information, lens material, and user information converted into lens surfacing, lens laser-marking, and lens edge machining instructions for lens manufacturing; Parameters entered by the user for updating existing manufacturing files for any of the above-mentioned methods; Colors and patterns to be painted, anodized, deposited, plated, stamped, printed, etched, embossed, or otherwise used to change the visual appearance of the eyewear; and in general, quantitative information specified from the user's order automatically converted into files or instructions for manufacturing equipment." showing manufacturing files converted for manufacturing can be considered associating);
the manufacturing logic are configured to be notified as soon as the optical manufacturing data are updated (see para [0301], where the serialized identifier to determine the operation and instructions being provided to equipment is a type of notifying of manufacturing data to be used and see para [0300] where the user's updated parameters are automatically converted into files or instructions shows notification as soon as the data is updated)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Nishimura with Fonte because associating the 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to create products as taught by Fonte in the method for manufacturing spectacle lens of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2016/0011437 A1) in view of Samukawa et al. (US 2014/0302749 A1) (hereinafter Samukawa) in view of Fonte et al. (US 2015/0055085 A1) (hereinafter Fonte).

Claim 1:
	Nishimura, as shown, discloses the following limitations of claim 1:
A distributed optical job and manufacturing computation system (Fig 1) comprising: a lens design system configured to receive an optical lens design request for an optical job
a lab management system in communication with the lens design system, the lab management system configured to send the optical lens design request to the lens design system (Fig 1), wherein the lens design system is configured to determine optical manufacturing data in response to the optical lens design request (see para [0080], "a program for designing spectacle lenses in response to received order has been installed, and the spectacle lens design computer 202 creates design data and edge processing data based on ordering data"), and wherein the lens design system is configured to communicate the optical manufacturing data and manufacturing logic to the lab management system (Fig 1); and
a plurality of optical manufacturing equipment in communication with the lab management system (see para [0080], "The spectacle lens design computer 202 transfers the created lens design data and the edge processing data to the spectacle lens processing computer 204." and see para [0082], "The spectacle lens processing computer 204 reads the lens design data and the edge processing data transferred from the spectacle lens design computer 202, and drives and controls a processing machine 206." and Figs 1-2)
Nishimura, however, does not specifically disclose wherein the lab management system is configured to manage the workflow of optical jobs using the plurality of optical manufacturing equipment.  In analogous art, Samukawa discloses the following limitations:
wherein the lab management system is configured to manage the workflow of optical jobs using the plurality of optical manufacturing equipment (see para [0087], "The order receiving terminal 21 registers order data received via the 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Nishimura with Samukawa because managing the workflow of optical jobs enables a spectacle shop to more effectively apply edgings by having more control over the process (see Samukawa, para [0003]-[0007]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the spectacle lens design system as taught by Samukawa in the method for manufacturing spectacle lens of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Nishimura and Samukawa, however, do not explicitly disclose wherein the lab management system is configured to associate at least optical manufacturing data to certain manufacturing logic.  In analogous art, Fonte discloses the following limitations:
wherein the lab management system is configured to associate at least optical manufacturing data to a manufacturing logic (see para [0300], "The computer system also prepares manufacturing files depending on prescription information, lens material, and user information converted into lens surfacing, lens laser-marking, and lens edge machining instructions for lens manufacturing; Parameters entered by the user for updating existing manufacturing files for any of the above-mentioned methods; Colors and patterns to be painted, anodized, deposited, plated, stamped, printed, etched, embossed, or otherwise used to change the visual appearance of the eyewear; and in general, quantitative information specified from the user's order automatically converted into files or instructions for manufacturing equipment." showing manufacturing files converted for manufacturing can be considered associating);
the manufacturing logic are configured to be notified as soon as the optical manufacturing data are updated (see para [0301], where the serialized identifier to determine the operation and instructions being provided to equipment is a type of notifying of manufacturing data to be used and see para [0300] where the user's updated parameters are automatically converted into files or instructions shows notification as soon as the data is updated)

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to create products as taught by Fonte in the Nishimura and Samukawa combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-5:
	Further, Nishimura discloses the following limitations:
a lab network that includes at least one server, wherein the lab network is configured to communicate with the lab management system and the plurality of optical manufacturing equipment (see para [0073]-[0077] and Fig 1)
wherein the manufacturing logic is stored and executed at the lab management system (see para [0080], "In the spectacle lens design computer 202, a program for designing spectacle lenses in response to received order has been installed, and the spectacle lens design computer 202 creates design data and edge processing data based on ordering data. Design of spectacle lenses using the spectacle lens design computer 202 is explained in detail later. The spectacle lens 
wherein the manufacturing logic is stored and executed on the lab network (see para [0077], "In the spectacle lens manufacturing factory 20, a LAN (Local Area Network) centering at a host computer 200 to which various terminal devices including a spectacle lens design computer 202 and a spectacle lens processing computer 204 are connected is constructed.")
wherein the manufacturing logic is stored and executed by at least one of the plurality of optical manufacturing equipment (see para [0080], "The spectacle lens design computer 202 transfers the created lens design data and the edge processing data to the spectacle lens processing computer 204." and see para [0082]-[0083] and Fig 2)

Claims 6-7:
Nishimura does not specifically disclose wherein the optical manufacturing data and manufacturing logic are grouped together as a job computation block.  In analogous art, Samukawa discloses the following limitations:
wherein the optical manufacturing data and manufacturing logic are grouped together as a job computation block (see para [0087] and see para [0098], “see para [0098], "In this case, the edging control terminal 23 registers the data (block position information) regarding the block position obtained by calculation, in the data server 24 so as to correspond to job identification information. Further, the blocker 27 reads the barcode attached to a tray, etc., on which the spectacle lens 
wherein the job computation block is deleted following a completion of the optical job (see para [0197], "Further, regarding the edging shape data acquired by the data acquisition section 22f of the lens edger 22 (particularly finish edging shape data), a mechanism of forcibly (automatically) deleting the data from the memory, etc., of the lens edger 22 may be employed, in a stage when finish edging by the lens edging section 22a is ended.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the spectacle lens design system as taught by Samukawa in the method for manufacturing spectacle lens of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:
Nishimura does not specifically discloses wherein the manufacturing logic comprises logic that enables the modification of optical manufacturing data for a particular 
wherein the manufacturing logic comprises logic that enables the modification of optical manufacturing data for a particular equipment along a process line associated with the optical job (see para [0108], where calculating of edging shape data is modified manufacturing data for the lends edger)
wherein the manufacturing logic comprises logic that also enables the modification of optical manufacturing data for subsequent equipment along the process line associated with the optical job (see para [0109]-[0113] and Fig 2, showing subsequent calculations that are used  and applied where calculated data that is applied can be considered a modification)
wherein the manufacturing logic comprises logic for at least one of an optical lens blocker to recalculate blocking parameters for the optical job based on conditions of the optical lens blocker, re-computing the optical manufacturing data for a different manufacturing process, and calculating updated generating and engraving parameters based on a measurement of a position of a lens on a surfacing block (see para [0098], "Further, the blocker 27 reads the barcode attached to a tray, etc., on which the spectacle lens before block is placed, using a barcode reader attached to the blocker 27, and reads indicated data from the data server 24 using the job identification information generated thereby. Further, when the block position is determined by the blocker 27 by a method other than the abovementioned method, the blocker 27 registers the block position information in the data server 24 so as to correspond to the job identification 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the spectacle lens design system as taught by Samukawa in the method for manufacturing spectacle lens of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:
Nishimura discloses the following limitations:
A computer-implemented method for modifying optical manufacturing data, the method comprising: receiving the optical manufacturing data associated with an optical job (see para [0077]-[0080] and Fig 1) 
Nishimura does not specifically disclose modifying the optical manufacturing data using distributed manufacturing logic to generate modified optical manufacturing data.  In analogous art, Samukawa discloses the following limitations:
modifying the optical manufacturing data using distributed manufacturing logic to generate modified optical manufacturing data (see para [0108]-[0113] and Fig 2)

Nishimura and Samukawa, however, do not explicitly disclose wherein the lab management system is configured to associate at least optical manufacturing data to certain manufacturing logic.  In analogous art, Fonte discloses the following limitations:
wherein the lab management system is configured to associate at least optical manufacturing data to certain manufacturing logic (see para [0300], "The computer system also prepares manufacturing files depending on prescription information, lens material, and user information converted into lens surfacing, lens laser-marking, and lens edge machining instructions for lens manufacturing; Parameters entered by the user for updating existing manufacturing files for any of the above-mentioned methods; Colors and patterns to be painted, anodized, deposited, plated, stamped, printed, etched, embossed, or otherwise used to change the visual appearance of the eyewear; and in general, quantitative information specified from the user's order automatically converted into files or instructions for manufacturing equipment." showing manufacturing files converted for manufacturing can be considered associating);
the manufacturing logic are configured to be notified as soon as the optical manufacturing data are updated (see para [0301], where the serialized identifier 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Nishimura and Samukawa with Fonte because associating the optical manufacturing data with the manufacturing logic can more efficiently produce customized products (see Fonte, para [0004], [0017]-[0020]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to create products as taught by Fonte in the Nishimura and Samukawa combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 12-13:
	Further, Nishimura discloses the following limitations:
using the modified optical manufacturing data in the manufacturing of the optical job (Figs 1-2 and see para [0077]-[0082])
wherein modifying the optical manufacturing data using the distributed manufacturing logic to generate modified optical manufacturing data is performed by a lab management system (Figs 1-2 and see para [0077]-[0082])

Claim 14:

wherein the distributed manufacturing logic comprises logic for re-computing the optical manufacturing data for a different manufacturing process (see para [0109]-[0113] and Fig 2, showing second calculations which can be considered re-calculations given broadest reasonable interpretation of re-calculation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the spectacle lens design system as taught by Samukawa in the method for manufacturing spectacle lens of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624